   Case 3:20-cr-30051-RAL Document 1 Filed 03/10/20 Page 1 of 2 PageID #: 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                                  CENTRAL DIVISION




  UNITED STATES OF AMERICA,                 CR


                     Plaintiff,             REDACTED INDICTMENT


           vs.                              POSSESSION OF AN
                                            UNREGISTERED FIREARM
  KENDALL ELK LOOKS BACK,                                                     !.

                                            26 U.S.C. §§ 5841, 5845(a)(4),
                     Defendant.             5861(d), and 5871, and 28 U.S.C. §
                                            2461(c)

      The Grand Jury charges:

      On or about the 13th day of January 2019, in the District of South Dakota,

the defendant, Kendall Elk Looks Back, did knowingly possess a firearm as

described by 26 U.S.C. § 5845(a)(4), namely a weapon made from a rifle, more

particularly described as a .22 Long Rifle caliber, bolt action rifle, bearing serial

number 1173026, with a barrel of less than 16 inches in length, which was not

registered to him in the National Firearms Registration and Transfer Record as

required by 26 U.S.C. § 5841, in violation of 26 U.S.C. §§ 5861(d) and 5871.

                                  ASSET FORFEITURE


      1.    The allegations contained in this Indictment are hereby re-alleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to

28 U.S.C. § 2461(c) and 26 U.S.C. § 5872.

      2.    Upon conviction of the offense in violation of 26 U.S.C. § 5861(d), set

forth in this Indictment, the defendant, Kendall Elk Looks Back, shall forfeit to

the United States pursuant to 28 U.S.C. § 2461(c) and 26 U.S.C. § 5872 any
  Case 3:20-cr-30051-RAL Document 1 Filed 03/10/20 Page 2 of 2 PageID #: 2




firearm and ammunition involved in the commission of the offense, including, but

not limited to a .22 Long Rifle caliber, bolt action rifle, bearing serial number

1173026;

      All pursuant to 28 U.S.C. § 2461(c) and 26 U.S.C. § 5872.

                                         A TRUE BILL:



                                                NAME REDACTED
                                         Foreperson

RONALD A. PARSONS, JR.
United States Attorney
